Order filed, June 04, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00311-CR
                                    ____________

                         ROBERT VILLARREAL, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 122nd District Court
                              Galveston County, Texas
                          Trial Court Cause No. 07CR2810


                                        ORDER

       The reporter’s record in this case was due May 1, 2012, 2012. See Tex. R. App.
P. 35.1. On May 1, 2012, this court granted the court reporters request for extension of
time to file the record until May 31, 2012. To date, the record has not been filed with the
court. Because the reporter’s record was not filed within the time prescribed in the first
request, the court GRANTS your second request and issues the following order.

       We order Judy Hansen, the official court reporter, to file the record in this appeal
on or before June 14, 2012.        No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Judy
Hansen does not timely file the record as ordered, the Court may issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM